DETAILED ACTION 
This Office Action is responsive to the communications filed 11/15/2018.  Claims 1-20 are pending and subject to the following restriction requirement.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.  Claim(s) 1-3 are drawn to a method of processing login to an application server requested from a computing device, by a biometric information based . 
Group II.  Claim(s) 4-8 & 17-20 are drawn to a method and device comprising: detecting an upload request message which is transmitted from the computing device to the application server; extracting a first identifier included in the upload request message; outputting a first biometric information authentication result for first biometric information received; and transmitting upload authentication information comprising the first identifier, the first biometric information authentication result, and a first data encryption key to the control server, wherein the first identifier is transmitted from the control server to the application server to determine, by an application server, an upload permitted target, wherein the first biometric information authentication result is to determine, by the control server, whether the upload is permitted, and wherein the first data encryption key is transmitted from the control server to the application server to encrypt, by the application server, the requested data of the upload.  
III.  Claim(s) 9-11 are drawn to a method of processing a procedure requested from a computing device, by a control server which interworks with a biometric information based authentication device and an application server, the method comprising: receiving upload authentication information comprising a first identifier, a first biometric information authentication result, and a first data encryption key from the authentication device; determining the first identifier as an upload permitted target based on the upload authentication information; and transmitting an upload permission request message comprising the first identifier and the first data encryption key to the application server, wherein the first identifier is to determine, by the application server, an upload permitted target, and wherein the first data encryption key is to encrypt, by the application server, upload requested data.
Group IV.  Claim(s) 12-16 are drawn to a method of processing a procedure requested from a computing device, by an application server which interworks with a control server, the method comprising: receiving an upload permission request message comprising a first identifier and a first data encryption key from the control server; receiving an upload request message comprising a first identifier and upload requested data from the computing device; and encrypting and storing the upload requested data using the first data encryption key corresponding to the first identifier, wherein the first data encryption key is generated by a biometric information based authentication device and is transmitted to the control server from the authentication device.
A finding of lack of unity can be satisfied by showing that “a priori” or “a posteriori” is not satisfied.  Analysis of “a priori” is explained in Rule 13.1 of the Patent 
The inventions listed in Groups I, II, III and IV are different.  Claims 1-3 are directed to detecting a login request message, extracting an identifier included in the login request message, and transmitting login authentication information, while claims 4-8 & 17-20 are directed to detecting an upload request message, transmitting upload authentication information and transmitting a first encryption key from a control server to an application server, claims 9-11 are directed to transmitting an upload permission Therefore, a finding of lack of unity is present “a priori”.  Even if a lack of unity were not present “a priori”, the claims also do not satisfy “a posteriori” analysis.  
A broad special technical feature common to the groups is wherein the first biometric information authentication result is to determine, by the control server, whether the upload is permitted, and wherein the first data encryption key is transmitted from the control server to the application server to encrypt, by the application server, the requested data of the upload.
 KR 10-0544217 (Nomadix, Inc.) teaches when a DRM content upload request is received, a user confirmation step is performed on DRM content to be uploaded through a user authentication step and a data manager receives a content encryption key subordinate to user authentication information and encrypts inputted original content data and transmits the encrypted content data to a list management unit (paras. [0033], [0037]-[0038], Fig. 2).
Consequently, the limitations of the special technical feature are obvious over the prior art and fail to demonstrate “a posteriori”.  
Since Applicant’s invention does not satisfy “a priori” or “a posteriori” (by failing to contribute a special technical feature when viewed over the prior art), the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438